Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Examiner’s Amendment
Authorization for this Examiner's amendment is pending a response from Applicant’s Attorney Nicholas Cadmus (Reg. No. 66,228) following the Examiner’s 06/4/2022 phone call.

The application was amended as follows:

8.	(Currently Amended)	A non-transitory computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform a method comprising: generating a hamming code based target label for each class of a dataset in which hamming distance between the target labels in the dataset is maximized; and training a convolutional neural network with the modified dataset to thereby produce a trained AI model, wherein confusability between classes of the dataset is determined using a confusion matrix, and wherein the hamming distances of classes of the dataset that are determined to be more confusable are set to higher values than the hamming distances of classes of the dataset that are determined to be less confusable.

9.	(Currently Amended)	The non-transitory computer program product of claim 8, wherein the confusability between classes of the dataset is determined by reconstructing data for each class using an autoencoder trained using a first class of the classes and determining a reconstruction error for each class other than the first class.
10.	(Currently Amended)	The non-transitory computer program product of claim 8, wherein the confusability between classes of the dataset is determined by using a data similarity method to compute a confusion matrix.

11.	(Currently Amended)	The non-transitory computer program product of claim 8, wherein hamming codes are generated by maximizing the hamming distance between target labels; where the target labels are weighted based on the confusability between classes in the dataset, and wherein there is one hamming code per class in the dataset.

12.	(Currently Amended)	The non-transitory computer program product of claim 8, wherein training is conducted by backpropagation with binary cross entropy loss.

13.	(Currently Amended)	The non-transitory computer program product of claim 8, forward propagating using the trained AI model; binarizing top-k logits of a sigmoid layer to produce a binarized code; computing Euclidean distance from the binarized code to a set of target hamming codes; and selecting an output label corresponding to a closest hamming code to thereby produce an inference result.

14.	(Currently Amended)	The non-transitory computer program product of claim 8, wherein the dataset is a dataset of images.






Allowable Subject Matter
Claims 1 – 20 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "HAMMING DISTANCE BASED ROBUST OUTPUT ENCODING FOR IMPROVED GENERALIZATION"

Regarding independent claims 1, 8 and 15, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: wherein confusability between classes of the dataset is determined using a confusion matrix, and wherein hamming distances of classes of the dataset that are determined to be more confusable are set to higher values than the hamming distances of classes of the dataset that are determined to be less confusable.

Dependent claims 2 – 7, 9 – 14 and 16 – 20 are also allowed as a result of their dependency to claims 1, 8 and 15, respectively.

Specifically, the closest prior art, Gupta; Suyog (US-20170351530-A1, hereinafter simply referred to as Gupta) have been overcome by Applicant's teaching as cited above.





___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666